                                                              U.3.        :C i' Clr 7U
                                                                 SAV'Ai'ii'iAii DiV.
               IN THE UNITED STATES DISTRICT COURT FOR
                     THE SOUTHERN DISTRICT OF GEORGl2i2j ^*^"8               Pfi |2: Oi
                               SAVANNAH DIVISION

                                                            CLtRK-
LYNDA PATRICIA KING,                                               SO. DmTOF GA.

       Plaintiff,

V.                                                  CASE NO. CV418-039


ANDREW SAUL, Commissioner of
Social Security,

       Defendant.




                                   ORDER


       Before the Court is Plaintiff s Motion for Attorney's

Fees under the Equal Access to Justice Act.                       {Doc. 20.) In

the    motion.        Plaintiff's       Counsel,     Howard        D.      Olinsky,

requests attorneys' fees in the amount of $6,693.18 under

the Equal Access to Justice Act, 28 U.S.C. § 2412 (^'EAJA"),

for the representation he provided to Plaintiff. (Id. SI 3.)

The Government has not opposed Plaintiff s requested award

and    does    not    oppose    accepting       Plaintiff's    assignment         of

EAJA    fees    and    paying     the    fees    directly     to     Plaintiff's

counsel. (Doc. 22.) The Court has carefully considered the

motion and finds that Plaintiff meets the requirements for

such an award pursuant to the EAJA. See Jean v. Nelson, 863

F.2d   759,    765    (11th     Cir.    1988)   (holding    that     to     recover

attorney's      fees     "(1)    the     litigant    opposing        the     United

States   must    be     a   prevailing     party;    (2)    the    government's
position   must    not      have    been    substantially         justified;        and

(3)    there   must    be     no    circumstances         that    make   an       award

against the government unjust"). Accordingly, Plaintiff is

AWAE^ED $6,693.18 in           attorneys' fees            and    $16.26 in        costs

and    expenses.       Upon        the     entry     of     this     order,        the

Commissioner    will     determine         whether   Plaintiff      owes      a    debt


to the Government that qualifies under the Treasury Offset

Program, 31 U.S.C. §§ 3711, 3716. If Plaintiff owes such a

debt, the fee award will be applied towards that debt with

any    remaining      funds    remitted       to     Plaintiff      by   a        check

delivered to Plaintiff's counsel. If Plaintiff does not owe


such a debt, the Government will accept the assignment of

EAJA    fees   and     remit       the     fees    and     costs    directly        to

Plaintiff s attorney.

       SO ORDERED this               day of February 2020.




                                           WILLIAM T. MOORE, JRt
                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN      DISTRICT OF GEORGIA
